Citation Nr: 9909676	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  98-08 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for residuals of 
traumatic hyphema with early cataract of the right eye, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel



INTRODUCTION

The veteran had active service from July 1986 to November 
1986; and thereafter, periodic inactive duty and active duty 
for training (ADFT) service in the Army Reserve to the 
present time.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for residuals of traumatic hyphema with 
early cataract of the right eye disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  


FINDING OF FACT

The veteran's has corrected visual acuity of 20/60 in the 
right eye, and of 20/20 in the left eye.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of traumatic hyphema with early cataract of the 
right eye have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.79, 4.83a, 
4.84a, Diagnostic Codes 6027, 6078, and 6079 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to an evaluation in 
excess of 10 percent for residuals of traumatic hyphema with 
early cataract of the right eye.  It is the decision of the 
Board that the preponderance of the evidence is against an 
increased evaluation for residuals of traumatic hyphema, with 
early cataract of the right eye.

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995). 

The Board has continued the issue as entitlement to an 
increased evaluation.  The appellant is not prejudiced by 
this naming of the issue.  The law and regulations governing 
the evaluation of disabilities is the same regardless of how 
the issue has been phrased.  It also appears that the Court 
has not provided a substitute name for the issue.  In 
reaching the determinations, the Board has considered whether 
staged ratings should be assigned.  We conclude that the 
conditions addressed have not significantly changed and 
uniform ratings are appropriate in this case.  See Fenderson 
v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service connection for residuals of traumatic hyphema with 
early cataract of the right eye was granted in a rating 
decision dated February 1998; a 10 percent evaluation was 
assigned.  The veteran has continued the appeal.

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).

Under Diagnostic Code 6027 preoperative, traumatic cataract 
is rated on the basis of impairment of vision.  Visual acuity 
is rated based on the best distant vision obtainable after 
best correction by lenses.  38 C.F.R. § 4.75 (1998).  The 
threshold deficit for a compensable rating for an eye 
disability rated on the basis of loss of visual acuity 
requires visual acuity at best of 20/50 in one eye and 20/40 
in the other eye. 

A 10 percent evaluation will be assigned for corrected visual 
acuity of 20/50 (6/15) in one eye and corrected visual acuity 
of 20/40 (6/12) in the other eye.  A 20 percent evaluation 
will be assigned for corrected visual acuity of 20/70 (6/21) 
in one eye and corrected visual acuity of 20/50 (6/15) in the 
other eye.  A 20 percent evaluation also will be assigned for 
corrected visual acuity of 20/100 (6/30) in one eye and 
corrected visual acuity of 20/50 (6/15) in the other eye.  38 
C.F.R. Part 4, Diagnostic Code 6078, 6079 and Table V (1998).

VA visual examination report, dated January 1998, indicated 
the veteran had corrected visual acuity of 20/60 in the right 
eye and 20/20 in the left eye.  His pupils were within normal 
limits and intraocular pressure was normal.  The diagnosis 
was early cataract in the right eye secondary to hyphemia.  

In his Substantive Appeal, dated June 1998, the veteran wrote 
that his eye condition limited both his personal and business 
activities.  He stated that his job in the reserves required 
him to operate heavy equipment and that he is under a 
military profile not to operate equipment in hours of 
darkness.  The veteran viewed this as a great limitation to 
his current and future employment.  He reported that it was 
very difficult to see clearly in the daylight much less at 
night, where he found it very difficult to see at all.  The 
veteran wrote that his eye condition continues to 
deteriorate, he felt that he was "looking out of an 
increasingly dirty window".  He stated that the VA eye 
examination was conducted under perfect conditions in a dark 
room, but he felt that a truer picture of the degree of his 
disability could be gained if the tests were conducted with 
real world conditions factored into the test.

While the veteran may be competent to assert that his vision 
has become worse, the medical examination findings as to 
visual acuity provide the most probative evidence as to the 
extent of the disability.  The Board finds the January 1998 
VA eye examination adequate for determining the veteran's 
visual acuity.  Furthermore, the veteran has not alleged that 
the VA eye examination deviated from accepted medical 
standards of measuring visual acuity.  

In this instance, the medical records are the most probative 
evidence and establish that the veteran's service-connected 
residuals of traumatic hyphema with early cataract of the 
right eye does not approximate the criteria for a rating 
greater than 10 percent.  38 C.F.R. § 4.84(a) Diagnostic Code 
6078 (1998).  The medical records form a preponderance of 
probative evidence.  The evidence on this point is not so 
evenly balanced that the veteran could be given any benefit 
of the doubt.  38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

An increased evaluation for residuals of traumatic hyphema 
with early cataract of the right eye is denied.  





		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

 
- 6 -


- 1 -


